Citation Nr: 1047039	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  04-24 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The Veteran had active service from May 1969 to May 1971 and from 
June 26, 1975, to August 3, 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which in part denied the benefit sought on appeal.  

In February 2005, the Veteran withdrew a prior request for a 
hearing on appeal before a Veterans Law Judge.

In September 2007, the Board remanded the case to the RO for 
development regarding another claim then on appeal-for service 
connection for an acquired psychiatric disorder.  In a November 
2009 rating decision, the RO granted service connection for an 
acquired psychiatric disorder, identified in the rating code 
sheet as PTSD.  Thus, that claim is no longer before the Board on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to a TDIU.  Generally, total 
disability will be considered to exist when there is present any 
impairment of mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met. Id.  If the 
schedular rating is less than total, a total disability rating 
for compensation purposes may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  

For the purposes of establishing whether there is one disability 
ratable at 60 percent, or if more than one disability, 
establishing if there is one disability ratable at 40 percent, as 
pertinent here the following will be considered as one 
disability: (1) disabilities of one or both upper extremities, or 
of one or both lower extremities, including the bilateral factor 
if applicable, (2) disabilities resulting from a common etiology 
or a single accident, or (3) disabilities affecting a single body 
system, e.g. orthopedic, digestive, respiratory, etcetera.  Id.

The Veteran meets the combined schedular rating under 38 C.F.R. § 
4.16(a).  Service connection is in effect for a number of 
disabilities, with assigned ratings that combine to meet the 
criteria that there be at least one ratable at 40 percent or more 
(given the common etiology of the service-connected diabetes 
mellitus and associated peripheral neuropathy of each extremity), 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

Because the Veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely as 
not that his service-connected disabilities, either alone or in 
the aggregate, render him unable to secure or follow a 
substantially gainful occupation.  Such an opinion is necessary 
to adjudicate this claim.  Although the examiner at a January 
2010 VA examination addressed how individual service-connected 
disabilities would affect the Veteran's employability, there is 
no opinion as to whether the Veteran's service-connected 
disabilities, either alone or in the aggregate, render him unable 
to secure or follow a substantially gainful occupation.  Thus, 
the Board has no discretion and must remand this matter to afford 
the Veteran a VA examination, the report of which must address 
the above inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records with the claims folder, 
schedule the Veteran for an appropriate VA 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and studies 
should be conducted.  Thereafter, the 
examiner must opine as to whether, without 
regard to the Veteran's age or the impact of 
any nonservice-connected disabilities, it is 
at least as likely as not that his service-
connected disabilities, either alone as well 
as in the aggregate, render him unable to 
secure or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.  

2.  Then readjudicate the Veteran's TDIU 
claim.  If the benefit sought remains denied, 
the Veteran and his representative must be 
furnished an SSOC and be given an opportunity 
to submit written or other argument in 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

